Citation Nr: 0022279	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-05 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from his 
period of service from January 31, 1990, to March 9, 1992, is 
a bar to Department of Veterans Affairs benefits pertaining 
to that period, except heath care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active service from August 1986 to August 
1989, and from January 31, 1990, to March 9, 1992.  The first 
period of service resulted in an honorable discharge, while 
the second period of service was characterized as being under 
other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of February 
1998 by the Department of Veterans Affairs (VA), Louisville, 
Kentucky, Regional Office (RO).  In the decision, the RO held 
that the character of the appellant's discharge from his 
second period of service precluded certain VA benefits.

A video hearing was held before the undersigned Member of the 
Board in April 1999.  The veteran subsequently submitted 
additional items of evidence to be considered, along with a 
waiver of consideration by the RO.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The appellant was absent without leave (AWOL) during 
service from September 17, 1991, to January 4, 1992, and was 
administratively discharged from service under other than 
honorable conditions for conduct which was triable by court-
martial.

3.  The appellant's conduct constituted willful and 
persistent misconduct.

4.  The appellant was not insane at the time of the offense 
which led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from his second 
period of service from January 31, 1990, to March 9, 1992, is 
a bar to VA benefits pertaining to that period, except heath 
care.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 38 C.F.R. 
§ 3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by 
concluding that the character of his discharge precluded 
entitlement to certain VA benefits.  He states that his time 
in service was very stressful, and that he had mental 
problems at the time that he was absent without leave.

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  See 38 U.S.C.A. 
§§ 101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (1999).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  See 38 C.F.R. § 3.12(a) 
(1999).  A discharge or release under one of the conditions 
specified in this section is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
the committing offense causing such discharge or release or 
unless otherwise specifically provided.  See 38 U.S.C A. 
§ 5303(b) (West 1991); 38 C.F.R. § 3.12(b) (1999).  A 
discharge "under other than honorable conditions" is 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  However, a discharge because of a 
minor offense will not be considered to be willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  See 38 C.F.R. § 3.12(d) (1999).  

The appellant had service from August 1986 to August 1989, 
and from January 31, 1990, to March 9, 1992.  His service 
personnel records reflect that he was absent without leave 
from September 17, 1991, to January 4, 1992.

The service personnel records further reflect that the 
appellant requested a discharge for the good of the service.  
A record dated in January 1992 shows that the appellant's 
commander recommended approval of the request.  The commander 
noted that the appellant's conduct was triable by Court-
Martial under circumstances that could lead to a bad conduct 
or dishonorable discharge.  It was felt that based on his 
previous record, punishment could be expected to have only a 
minimal rehabilitative effect.  It was also noted that there 
did not appear to be any reasonable ground to believe that he 
was mentally defective, deranged, or abnormal at the time of 
the misconduct.  Subsequently, in February 1992, the 
appellant's request for a discharge for the good of the 
service was approved.  His discharge was characterized by the 
military as being under conditions other than honorable.  The 
narrative reason for separation listed on the DD 214 was 
"for the good of the service - in lieu of court-martial."  

During a video-conference hearing held at the Board in April 
1999, the appellant testified regarding the circumstances 
leading to his discharge from service.  The appellant said 
that his experiences in the Persian Gulf War placed a lot of 
stress on him and this was one of the reasons that he went 
AWOL.  He also stated that immediately before he went AWOL a 
private room had been unfairly taken away from him and given 
to a sergeant who did not deserve it, and the veteran had 
been disciplined when he complained about the situation.  The 
veteran stated that he had not had previous problems in 
service other than an incident when he was given nonjudicial 
punishment for getting into an argument with another soldier.  
He said that after that incident he was transferred to 
another unit where he did well until the incident of going 
absent without leave.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The Board finds that the incident of 
being absent without leave for approximately three and a half 
months was persistent in nature and reflected a serious 
disciplinary problem.  The ongoing conduct of being absent 
for that length of time was not consistent with the honest, 
faithful, and meritorious service for which veteran's 
benefits are granted.  

With respect to a discharge resulting from an extended 
absence without leave, certain factors will be considered in 
determining whether there were compelling circumstances to 
warrant the prolonged unauthorized absence.  The length and 
character of service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation.  See 38 C.F.R. § 3.12(c)(i) (1999).  
Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity.  Consideration should be given to how 
the situation appeared to the person himself, and not how the 
adjudicator would have reacted.  See 38 C.F.R. § 3.12(c)(ii) 
(1999)   

The Board finds that there were no compelling circumstances 
to warrant the appellant's absence without leave.  The 
veteran's explanation that his private room had been taken 
away from him is not comparable to a family emergency.  The 
Board further notes that the appellant was 24 years old at 
the time of his absence without leave and had completed a 
high school level of education.  Therefore, the Board is of 
the opinion that he was of an age and level of maturity where 
he should have had the judgment to realize that his period of 
absence without leave was improper.

The Board also finds that the appellant was not insane at the 
time of the offense which led to his discharge.  A serviceman 
applying for an insanity exception has the burden of 
presenting competent evidence of insanity at the time of 
commission of the offenses leading to discharge.  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, 
the appellant has not presented any evidence that he had a 
psychiatric disorder during service.  His service medical 
records are negative for any symptoms or diagnoses of a 
psychiatric disorder.  Although there are post-service 
medical treatment records pertaining to psychiatric 
disorders, none of them contain any medical opinion to the 
effect that the veteran was insane during service.

For the foregoing reasons, the Board finds that the 
appellant's discharge from service under other than honorable 
conditions resulted from a pattern of willful and persistent 
misconduct.  As such his discharge is considered to have been 
issued under dishonorable conditions.  Accordingly, the Board 
concludes that the character of the appellant's discharge for 
the period from January 31, 1990, to March 9, 1992, precludes 
entitlement to VA benefits pertaining to that period, except 
heath care.


ORDER

The character of the appellant's discharge from service for 
the period from January 31, 1990, to March 9, 1992, precludes 
entitlement to VA benefits pertaining to that period, except 
heath care.  The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


